Citation Nr: 1706785	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  08-34 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 50 percent prior to January 12, 2013, and      in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 4, 2008.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1967 to February 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in August 2012 and December 2014 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.  

The Board notes that a service connection claim for a right elbow disability was  remanded in December 2014 for issuance of a statement of the case (SOC).  The Veteran subsequently perfected an appeal and requested a videoconference before    a Veterans Law Judge with respect to that issue.  As the RO is still taking action    on that request, the Board will not accept jurisdiction over the Veteran's service connection claim for a right elbow disability at this time, but it will be the subject   of a subsequent Board decision, as appropriate.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected hearing loss was manifested by no more than Level II hearing acuity in both ears.  

2.  Throughout the appeal period, the Veteran's service-connected PTSD has resulted in, at most, impairment more nearly approximating occupational and     social impairment with deficiencies in most areas.

3.  The most probative evidence indicates the Veteran was not prevented from obtaining and maintaining substantially gainful employment as a result of service connected disability prior to November 4, 2008.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

2.  Throughout the period on appeal, the criteria for a rating of 70 percent, but not higher, for PTSD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for establishing entitlement to TDIU prior to November 4, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated August 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, and VA examination reports.  

The Board notes that action requested in the prior remands have been undertaken.  
The RO obtained the Veteran's December 2012 VA audiogram and updated VA treatment records, provided him with a new audiological examination in February 2016, and issued a supplemental statement of the case in April 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also 38 C.F.R. § 3.655(b) (when a claimant fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

      Bilateral Hearing Loss Rating

In an August 2006 rating decision, service connection was granted for bilateral hearing loss, and a noncompensable rating was assigned, effective January 12, 2005.  Thereafter, the Veteran appealed the initial rating assigned to his service-connected hearing loss.

Disability ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule contains eleven auditory acuity levels, designated from Level I through Level XI.  38 C.F.R. § 4.85(h), Tables VI, VIA (2016).  The results of the puretone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in 38 C.F.R. § 4.86.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  The evaluations derived from the Rating Schedule are intended to make proper allowance for improvement by hearing aids.  

The rating criteria also provides for rating exceptional patterns of hearing impairment when the puretone threshold at each of the four specified frequencies  of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2016).  In such cases, each ear is evaluated separately, and the Roman numeral designation for the ear with an exceptional pattern of hearing impairment     is derived from Table VI or VIA, whichever results in the higher numeral.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the assigned numeral is elevated to the next higher Roman numeral.  Id.

A March 2005 VA treatment records shows that the Veteran reported difficulty hearing in crowds, but could hear in a room one-on-one.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
RIGHT
25
30
60
35
LEFT
25
30
35
40

The puretone threshold average was 38 decibels in the right ear and 33 in the left ear.  See 38 C.F.R. § 4.85(d).  Speech recognition testing using the Maryland CNC word list revealed scores of 96 percent in the right ear and 92 percent in the left ear.  The diagnosis was bilateral mid and high frequency sensorineural hearing loss with moderate loss noted at 3000 Hertz only in the right ear.  Word recognition ability was noted to be "excellent."  The treatment provider did not recommend hearing aids and advised that there was no need for medical follow-up.  

During a July 2006 VA examination, the Veteran reported being unable to hear in noisy environments.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
RIGHT
35
35
65
40
LEFT
25
30
35
40

The puretone threshold average was 44 decibels in the right ear and 33 in the left ear.  See 38 C.F.R. § 4.85(d).  Speech recognition testing using the Maryland CNC word list revealed scores of 100 percent in the right ear and 96 percent in the left ear.  The diagnoses were mild to moderately severe sensorineural hearing loss in the right ear and normal to mild sensorineural hearing loss in the left ear.  

In October 2006, the Veteran was prescribed binaural hearing aids.

During a January 2009 VA examination, the Veteran reported difficulty hearing, especially when not wearing his hearing aids.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
RIGHT
25
25
60
35
LEFT
25
25
35
45

The puretone threshold average was 36 decibels in the right ear and 33 in the left ear.  See 38 C.F.R. § 4.85(d).  Speech recognition testing using the Maryland CNC word list revealed scores of 88 percent in both ears.  The diagnoses were normal to moderately severe hearing loss in the right ear and normal to moderate hearing loss in the left ear.  

A December 2012 VA treatment record indicates that the Veteran reported increased difficulty understanding conversational speech since he lost his hearing aids.  Audiometric testing per demonstrated puretone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
RIGHT
30
40
60
50
LEFT
25
35
50
55

The puretone threshold average was 45 decibels in the right ear and 41 in the left ear.  See 38 C.F.R. § 4.85(d).  Word recognition scores using the Maryland CNC test were 96 percent in the right ear and 92 percent in the left ear.  However, the record indicates that such testing was "not adequate for rating purposes."  

During a February 2016 VA examination, the Veteran reported being unable to hear people talking.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
RIGHT
25
40
60
60
LEFT
20
40
50
55

The puretone threshold average was 46 decibels in the right ear and 41 in the left ear.  See 38 C.F.R. § 4.85(d).  Speech recognition testing using the Maryland CNC word list revealed scores of 96 percent in the right ear and 94 percent in the left ear.  The diagnosis was sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in both ears.  

After review of the evidence of record, the Board finds that a compensable rating for hearing loss is not warranted at any time during the period under review.

Applying the results of the March 2005 audiometric testing to Table VI of the Rating Schedule reveals numeric designations of Level I for both ears, which warrants a noncompensable rating under Table VII.  See 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  

Applying the results of the July 2006 audiometric testing to Table VI of the Rating Schedule reveals numeric designations of Level I for both ears, which warrants a noncompensable rating under Table VII.  See Id.

Applying the results of the January 2009 VA examination to Table VI of the Rating Schedule reveals numeric designations of Level II for both ears, which warrants a noncompensable rating under Table VII.  See Id.  

The December 2012 audiometric testing record indicates that the speech recognition testing was "not adequate for rating purposes."  Therefore, the Board is unable to utilize those findings in the determination of the appropriate rating to be assigned    to the Veteran's hearing loss.  Although the Rating Schedule provides a table            to determine the appropriate rating based only on puretone threshold averages,        this method can only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, among other possibilities, or when an exceptional pattern of hearing loss is shown. 38 C.F.R. §§ 4.85(a), (c), 4.86, Table VIA.  In      this case, the audiologist did not certify that the use of speech discrimination was inappropriate, nor was an exceptional pattern of hearing loss shown.  Therefore, the findings from the December 2012 audiogram cannot be considered.  In any event, the Board notes the findings are consistent with the VA examinations conducted during the period of the claim, and would result in Level I hearing loss in both ears under Table VI, or Level II and Level I hearing loss on Table VIA, both of which warrant a noncompensable rating under Table VII. 

Subsequent audiometric testing performed in February 2016 revealed numeric designations of Level I for both ears, which warrants a noncompensable rating under Table II.  See 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.   

The Board has reviewed and considered the Veteran's assertions with respect to the functional impairment caused by his hearing loss, including difficulty understanding conversational speech, particularly in noisy environments.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-56 (2007).  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment.  Moreover, disability ratings for hearing impairment are derived by a mechanical application of   the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenman v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, based on  the audiometric findings, the noncompensable rating already assigned to the Veteran's service-connected bilateral hearing loss is appropriate, and a compensable rating for bilateral hearing loss is not warranted at any time during the appeal period.  See Fenderson, 12 Vet. App. at 127.

The Board has also considered whether the Veteran's hearing loss presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher or separate ratings for more severe symptoms.  In this case, the evidence shows that the Veteran's service-connected hearing loss has been manifested by decreased hearing acuity, particularly in noisy environments.  See Martinak, 21 Vet. App. at 454-56.  The Veteran has not alleged, and the evidence does not suggest, that his hearing loss has resulted in hospitalization during the course of the claim or marked interference with employment, either alone or in conjunction with other service-connected disabilities.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  As such, the Board finds that the assigned schedular rating is adequate, and referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's hearing loss a compensable rating, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


      PTSD Rating

The Veteran's service-connected PTSD has been assigned a 50 percent rating prior to January 12, 2013, with a temporary 100 percent rating assigned from August 10, 2009 to October 31, 2009 during a period of residential treatment; and a 70 percent rating as of January 12, 2013, pursuant to the criteria set forth in the General Rating Formula for Rating Mental Disorders (General Rating Formula).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of      only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty      in establishing and maintaining effective work and social relationships.  38 C.F.R.    § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting         the ability to function independently, appropriately, or effectively; impaired   impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.  

The record also contains Global Assessment of Functioning (GAF) scores assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores were assigned.  Thus, the Board will consider the GAF scores of record in evaluating    the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score,    is not determinative of the VA disability rating to be assigned.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  The percentage evaluation is based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2016).  

A GAF score between 41 and 50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment   in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  See DSM-IV.  A GAF score between 51 and 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  

An August 2004 VA treatment record indicates that the Veteran reported having dreams about dead people, had difficulty falling asleep, and frequently cried.  A December 2004 VA treatment record shows that the Veteran reported doing well with his depression, but stated that he was having dreams about his military service, which were not alleviated by medication.

A January 2005 VA treatment record indicates that the Veteran reported having dreams about Vietnam and difficulty sleeping about twice a week.  It was noted that he took Sertraline and Periactin, which enabled him to sleep better.  He reportedly slept about seven hours per night, but noted that he woke up during the night.  He also reported symptoms of anger, intrusive thoughts, jumpiness, social isolation, agitation, crying spells, feelings of guilt, loss of interest, and occasional sadness.  His concentration was fair; thought process was coherent; memory was grossly intact; judgment was good; insight was fair to good; and energy was "okay."  He denied feelings of hopelessness or helplessness, hallucinations, delusions, rituals, obsessions, or thoughts of hurting himself or others.  There was no history of alcohol abuse or incarcerations.  He stated that he dealt with his PTSD symptoms by holding them in and working at his job with a railroad company, where he reportedly stopped working in 2004 due to back problems.  The treatment provider advised the Veteran to return to the clinic if his symptoms worsened.  

During a February 2005 VA examination, the Veteran reported symptoms of difficulty sleeping, bad dreams, depressed mood about 50 percent of the time, social isolation, avoidance, irritability, and loss of interest.  It was noted that his insomnia was not       as pronounced after starting medication, and he reported being able to sleep through his dreams.  He denied any arrests, incarcerations, inpatient psychiatric treatment, hallucinations, delusions, or homicidal ideations.  He reported suicidal ideations in   the past, but denied any current intent.  The Veteran was oriented; his behavior was appropriate; and there was no memory loss or impairment.  He appeared neatly groomed with adequate hygiene and was capable of activities of daily living.  His affect was flat and dysphoric, and speech was generally normal, but guarded.  The Veteran stated that he injured his back the previous May, and because he was too young to retire, he lost interest in everything.  A GAF score of 55 was assigned    based on moderate impairment in social functioning.  The examiner indicated that    the Veteran was angry and resentful about his military experiences, had intrusive thoughts and dreams which impaired his daily life, and was not close with his wife   and family.  The examiner indicated that there was no impairment in occupational functioning.  

A June 2005 VA treatment record shows that the Veteran reported recollections of his time in service, distressing dreams, irritability, sleep disturbance, avoidance, social withdrawal, and little interest in things.  He stated that he felt nervous, jumpy, unhappy, hopeless, and helpless.  The Veteran denied any hallucinations, delusions, rituals, obsessions, or homicidal ideations.  He reported fleeing thoughts of hurting himself, but denied any current thoughts or plans.  The treatment provider indicated that the Veteran was alert, oriented, cooperative, and in no acute distress.  His speech was normal, memory was grossly intact, judgment was good, affect was constricted, and mood was depressed.  The Veteran's dosages of Sertraline and Trazadone were increased in an effort to improve mood and anxiety.

A June 2006 VA psychiatric treatment record indicates that the Veteran reported personal losses of some Vietnam veterans, which caused increased thoughts about Vietnam, but he reported fewer nightmares.  He also reported nervousness, jumpiness, unhappiness, avoidance, loss of interest, sleep disturbance, and occasional irritability.  His concentration and energy were fair.  He appeared alert, oriented, and cooperative.  His speech was normal; thought process was logical and coherent; memory was grossly intact; and judgment was good.  He denied any suicidal or homicidal ideations, hallucinations, or delusions

A September 2006 VA treatment record indicates that the Veteran reported symptoms of depressed mood, recollections and dreams about the military, difficulty sleeping, irritability, avoidance, limited interest, and feelings of guilt.  He was alert, oriented, and cooperative.  His concentration and eye contact were fair; speech was normal; thought process was logical and coherent; memory was grossly intact; judgment and insight were fair; mood was depressed; affect was restricted affect.  He denied any hallucinations, delusions, rituals, obsessions, or suicidal or homicidal ideations.  A GAF score of 48 was assigned, and the treatment provider increased the Veteran's dosage of Trazadone.  

A September 2007 VA treatment record indicates that the Veteran reported that he was "doing alright."  He stated that he still had depression, but therapy was helping him deal with it.  He was alert, oriented, and cooperative.  His affect was euthymic; mood was fair; thought process was coherent and goal-directed; memory was grossly intact; judgment was good, and insight was fair.  He denied any hallucinations, delusions, rituals, obsessions, or suicidal or homicidal intent.  A GAF score of 50     was assigned. 

In September 2008, the Veteran's clinical social worker submitted a summary of the Veteran's treatment at a Vet Center.  She indicated that the Veteran began treatment in October 2006 and continued biweekly group sessions and individual sessions as desired.  The social worker indicated that the Veteran's PTSD symptoms have been exacerbated by various events in his life, which apparently triggered a sense of mortality, hopelessness, despair, recurring nightmares, intrusive thoughts, social isolation, and increased detachment from his family.  She noted that the Veteran also reported symptoms of poor concentration, impaired memory, exaggerated startle response, increased anxiety, and depressed mood.  She also noted that the Veteran's "retirement from the railroad was further provoked by [an] accident in which a mother and infant child were killed," which triggered memories from combat and feelings of guilt and powerlessness.  The treatment provider indicated that the Veteran displayed persistent and chronic deterioration of functioning in major areas of his life socially, occupationally, and within the context of his relationship with his wife and family members.  

In October 2008, the Veteran reported that his symptoms of PTSD and depression were about the same.  He denied suicidal or homicidal ideations.  He exhibited slightly restricted affect, fair mood, normal speech, and coherent thought process.  His memory was grossly intact, judgment was fair to good, and insight was fair.       A GAF score of 48 was assigned.

During a January 2009 VA examination conducted pursuant to the Veteran's     claim of entitlement to TDIU, the Veteran reported symptoms of intrusive thoughts, nightmares, avoidance, irritability, diminished concentration, hypervigilance, loss of interest, and exaggerated startle response.  He reported keeping to himself socially and stated that his marriage was not going well.  The Veteran reported being close to one daughter, but having little communication with his other two children.  He denied any leisure or recreational activities.  He was able to maintain activities of daily living and personal hygiene.  He stated that he stopped working at his job as a locomotive engineer because he fell asleep while driving trains and was reportedly suspended from his job several times for verbal confrontations and refusal to comply with duties as assigned.  He stated that he managed to do his job for many years because he worked by himself, which helped to minimize confrontations due to PTSD-related irritability.  He stated that he could no longer do his job because  he could not tolerate the constant sitting due to lower extremity neuropathy, as    well as his irritability and falling asleep on the job.  The examiner opined that the Veteran was unemployable due to his service-connected physical and psychiatric disabilities.  Specifically, the examiner reasoned that with the Veteran's irritability and history of conflicts and suspensions from work, the only feasible employment would be in a loosely supervised situation requiring little interaction with the public.  Moreover, the examiner indicated that the Veteran had no skills other than working as a locomotive engineer, and he reported falling asleep on the job, which was potentially dangerous given that he drove trains.  

VA treatment records from August 2009 to October 2009 show that the Veteran was admitted to an eight-week PTSD residential rehabilitation treatment program, during which he reported symptoms of depressed mood, anxiety, loss of interest, and flashbacks on a weekly basis.  He also reported occasionally hearing his name being called or seeing "a flash go by."  He reported spending his time playing poker online.  He denied any criminal or legal history, noting that he did not really get angry.  He denied any inpatient hospitalizations, hallucinations, delusions, feelings of unreality, suicidal attempts, or self-injurious behavior.  However, he did note some suicidal ideations in the past.  Throughout the course of treatment, the Veteran's mood was either depressed or "okay;" concentration was fair; attention was fair to good.  His thought process was consistently appropriate, and there was no evidence of memory impairment.  Judgment and insight were poor.  GAF scores ranging from 43 to 46 were assigned.   

The Veteran was admitted to another eight-week residential treatment program     from November 2011 to December 2011, during which he reported symptoms of avoidance, re-experiencing, depressed mood, poor sleep, difficulty concentrating, irritability, hyperarousal, hypervigilance, social isolation, and exaggerated startle response.  He reported some history of suicidal and homicidal ideation, but denied any at the time.  He also denied any violent, self-injurious, or risk taking behavior.  He stated that his relationship with his second wife was not very good.  He reported   a good relationship with his children and a fine relationship with his siblings.  It     was noted that he stayed in contact with his family during treatment.  With respect    to leisure activities, the Veteran stated that he enjoyed playing chess and poker  online. The Veteran reported leaving his job at the railroad after 35 years due to back problems.  He denied ever being fired from his job, but reported one suspension due to running a red light.  He denied having much difficulty with bosses and coworkers because he was generally isolated on the job.  Mental status examinations revealed no evidence of psychosis, and the Veteran was alert, oriented, and appropriately dressed and groomed.  Psychomotor behavior was normal; thought process was linear and goal-directed; mood was good or euthymic; affect was blunted or euthymic; speech was normal; attention and concentration were adequate to good; and there was no memory impairment.  GAF scores ranged from 46 to 52.

During a January 2013 VA examination, the Veteran reported symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, anhedonia, loss of interest, difficulty establishing and maintaining relationships, difficulty adapting to stressful circumstances, and chronic thoughts of suicide, without any plan or intent.  He stated that he was in the process of divorcing his second wife and reported regular contact with two of his children.  The Veteran reported isolating himself socially and denied having any friends.  He reported consuming alcohol daily, but denied any problematic effects or use of other substances.  The examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most    areas, and a GAF score of 41 was assigned. 

An October 2013 VA treatment record indicates that the Veteran's psychiatric state was stable, and he denied any depression or thoughts of suicide.  A March 2014     VA treatment record notes a history of depression.  The Veteran stated that he "occasionally feels down about the decreased vision issues, but states that it is getting better."  He denied any anxiety or suicidal or homicidal ideations, and his affect was normal.  

VA treatment records from March 2014 and April 2014 indicate that the Veteran reported violent dreams a night, noting that he only slept about two to three hours   per night, but denied any daytime sleeping.  He reported being divorced for two years and stated that his son and daughter were supportive.  He reported some tendency to isolate himself, but stated that he enjoyed going to casinos.  The Veteran was alert and fully oriented with clear and readily intelligible speech.  There was no evidence of hallucinations, delusions, or impaired reality.  Concentration, decision making, memory, judgment, and insight appeared to be fair, and there were no unusual behaviors observed.  His mood was euthymic, and affect was congruent and consistent with topic of conversation.  The Veteran denied any suicidal or      homicidal ideations.  GAF scores of 49 and 55 were assigned.

Prior to January 12, 2013, the evidence of record establishes that the Veteran's PTSD resulted in symptoms including depressed mood, anxiety, intrusive thoughts, nightmares, sleep impairment, irritability, anhedonia, loss of interest, social isolation, and suicidal ideation, without any current intent.  The Veteran received GAF scores ranging from 43 to 55, which reflect moderate to serious symptoms, and he was twice referred for residential treatment programs.  He reported a strained relationship with two of his children and his second wife, from whom he divorced during the pendency of this appeal.  He also reported having few friends and engaging in no leisure activities other than playing chess and poker online and going to casinos.  Based on the foregoing, and resolving any doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted throughout the appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the Veteran's psychiatric symptoms were not productive         of total occupational and social impairment for any distinct period on appeal.  Throughout the appeal period, the Veteran performed activities of daily living, maintained personal hygiene, and maintained a good relationship with two of his children.  There was no evidence of violence, inappropriate behavior, or persistent hallucinations or delusions, and the evidence is not suggestive of disorientation or impairment of thought process or communication.  Thus, a 100 percent schedular rating is not warranted at any time during the period under review. 

The Board has considered whether the Veteran's PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration      of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell     v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher or separate ratings for more severe symptoms.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute      an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  

In this case, the evidence shows that the Veteran's PTSD has been manifested by symptoms including depressed mood, anxiety, intrusive thoughts, nightmares, sleep impairment, irritability, anhedonia, loss of interest, and suicidal ideation, without any current intent, resulting in deficiencies in most areas.  Moreover, although the Veteran attended two residential treatment programs, he has not alleged and the evidence does not suggest that his PTSD has resulted in frequent periods of hospitalization, either alone or in conjunction with other service-connected disabilities.  See Yancy, 27 Vet. App. at 495.  Indeed, he consistently denied any psychiatric hospitalizations.  As such, the Board finds that the assigned schedular rating is adequate, and referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a disability rating in excess of 70 percent for PTSD, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56. 

      TDIU prior to November 4, 2008

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether    the veteran is unemployed or has difficulty obtaining employment, but whether    the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran     is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the period on appeal prior to November 4, 2008, service connection was in effect for PTSD, now evaluated as 70 percent disabling; tinnitus, evaluated as 10 percent disabling; hearing loss, evaluated as noncompensably disabling; and diabetes, evaluated as 20 percent disabling as of September 26, 2006;  peripheral neuropathy of both lower extremities, each evaluated as 10 percent disabling as     of December 1, 2006; and erectile dysfunction, evaluated as noncompensably disabling as of January 29, 2007.  Thus, the schedular criteria for TDIU have been met throughout the period under review.  

In April 2009, TDIU was granted, effective November 4, 2008.  The Veteran did not appeal the effective date assigned for the grant of TDIU.  However, to the extent that entitlement to TDIU was raised by the record as part of his increased rating claim for PTSD prior to November 4, 2008, the Board finds that TDIU is not warranted for that period.  See Rice v. Shinseki, 22 Vet. App. 447, 448 (2009).

The record shows that the highest level of education attained by the Veteran is a high school diploma and a few months of education in the field of automobile mechanics.  From 1970 to 2004, the Veteran worked as a locomotive engineer.  

Prior to November 4, 2008, the record shows that the Veteran's PTSD resulted       in symptoms of depressed mood, recollections and dreams about the military, disturbed sleep, arousal, avoidance, loss of interest, irritability, and social withdrawal.  Nevertheless, the record shows no history of violence or inappropriate behavior, and he was able to maintain personal hygiene and perform activities of daily living.  Although the September 2008 letter from the Veteran's social worker indicates that "the Veteran reports poor concentration [and] memory impairment," treatment records throughout the relevant time period consistently show that the Veteran's memory was grossly intact, thought process was logical and coherent, concentration was fair, and speech was normal.  The Board finds the objective medical evidence to be of greater probative value as to the Veteran's level of impairment than his self-reported symptoms. 

The Board notes that the January 2009 VA examiner's opinion that the Veteran was unemployable, in part, due to his PTSD was based on the Veteran's assertions that he stopped working as a locomotive engineer because he fell asleep on the job and was suspended several times due to verbal confrontations and refusal to comply with assignments.  However, prior to November 4, 2008, the Veteran reported sleeping about seven hours per night, having difficulty sleeping about twice a week, and there was no evidence of falling asleep during the day.  Moreover, the Veteran consistently told his treatment providers that he left his job at the railroad due to back problems.  He also reported that he was generally isolated on the job, denied having great difficulty with bosses or coworkers, denied ever being fired, and reportedly received only one suspension due to running a red light.  The Board assigns greater probative value to the statements made for purposes of seeking treatment rather than statements made during an examination conducted after the Veteran filed a claim for TDIU.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, and consistency with other evidence of record). 

During the January 2009 VA examination, the Veteran also asserted that he could no longer do his job as a locomotive engineer because he could not tolerate the constant sitting due to lower extremity neuropathy.  However, the Board finds the objective medical evidence prior to November 4, 2008, to be of greater probative value as to  the Veteran's level of impairment.  An April 2007 VA diabetes examination indicates that the Veteran reported symptoms of pain, dysesthesias, and coldness in his feet.  A physical examination revealed decreased vibratory sensation in both feet; no evidence of motor loss or edema; and normal temperature, color, dorsalis pulse, and posterior tibial pulse.  It was also noted that the Veteran's diabetes was treated with oral medication and restricted diet; however, he was neither restricted in his ability to perform strenuous activities, nor required to regularly visit a diabetic care provider.  The examiner indicated that the Veteran's diabetes and diabetic neuropathy had no effect on activities of daily living.  As the medical evidence of record does not show any limitations on sitting due to the Veteran's peripheral neuropathy, the Board assigns little probative value to the statements the Veteran made during the January 2009 VA examination.  

Additionally, prior to November 4, 2008, service connection was also in effect for bilateral hearing loss and tinnitus.  The Veteran has not asserted, and the record does not show that his hearing loss and tinnitus rendered him unemployable. 

In summary, the Veteran's only job after service was a locomotive engineer, which generally required him to work alone.  Prior to November 4, 2008, the Veteran was able to maintain personal hygiene and perform activities of daily living; he had no history of violence or inappropriate behavior; and his memory and thought process were intact.  The Veteran reported sleeping about seven hours per night, and the probative evidence of record did not show an inability to stay awake during the day, a history of behavioral problems, or any limitations on sitting.  Based on the foregoing, the Board finds that the probative evidence of record does not demonstrate that the Veteran was unable to perform the physical and mental acts required by his previous job as a locomotive engineer prior to November 4, 2008.  As such, TDIU is not warranted for that period on appeal.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a TDIU prior to November 4, 2008, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56. 


ORDER

A compensable rating for hearing loss is denied.

A rating of 70 percent for PTSD prior to January 12, 2013, is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

A rating and in excess of 70 percent for PTSD is denied.

Entitlement to TDIU prior to November 4, 2008, is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


